In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00130-CR



       DARREYL VINCENT SIMPSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 27023




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
           Pursuant to an open plea, the trial court found Darreyl Vincent Simpson guilty of

possessing cocaine in an amount greater than 400 grams. Trial to the bench on punishment

resulted in the assessment of fifteen years’ imprisonment. On appeal, Simpson complains that

the punishment assessed, although within the allowable range of punishment, was grossly

disproportionate to the offense in this case. 1

           To preserve this complaint for appellate review, Simpson must have presented to the trial

court a timely request, objection, or motion that stated the specific grounds for the desired ruling,

or the complaint must be apparent from the context. Hookie v. State, 136 S.W.3d 671, 679–80

(Tex. App.—Texarkana 2004, no pet.); Jackson v. State, 989 S.W.2d 842, 844 (Tex. App.—

Texarkana 1999, no pet.); see TEX. R. APP. P. 33.1(a)(1). Our review of the record indicates that

Simpson’s complaint was not raised to the trial court below. 2 Therefore, Simpson has failed to

preserve this issue for our review.




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(f) (West 2010).
2
 Although Simpson filed a generalized motion for new trial, the motion did not raise the issue of a grossly
disproportionate sentence. It also failed to assert a violation of the Eighth Amendment of the United States
Constitution or Article I, Section 13 of the Texas Constitution.

                                                      2
      We affirm the trial court’s judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:      March 25, 2013
Date Decided:        March 26, 2013

Do Not Publish




                                                3